
	

114 HCON 60 IH: Expressing the sense of Congress that female athletes be paid the same as their male counterparts and organizers of world class competitions actively take part in combating the wage gap.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Ms. Castor of Florida (for herself and Mrs. Carolyn B. Maloney of New York) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that female athletes be paid the same as their male counterparts
			 and organizers of world class competitions actively take part in combating
			 the wage gap.
	
	
 Whereas the 2015 Women’s World Cup final was the most-watched soccer game in the history of the United States;
 Whereas with the United States victory, the women's national team became the first three-time champions of the Women’s World Cup; and
 Whereas the Fédération Internationale de Football Association (FIFA) awarded $2,000,000 to the United States women for winning the 2015 Women’s World Cup and $35,000,000 to the 2014 Men’s World Cup winners, Germany, 18 times larger than the women’s award: Now, therefore, be it
	
 That it is the sense of Congress that female athletes should be paid the same as their male counterparts and organizers of world class competitions actively take part in combating the wage gap.
		
